Citation Nr: 1032213	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability evaluation for status post total 
knee arthroplasty (previously evaluated as arthritis of the right 
knee), currently evaluated as 30 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for residuals of a torn cruciate ligament, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to June 
1946.   

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating in 
excess of 20 percent for residuals of torn cruciate ligaments in 
the right knee, and granted service connection for right knee 
arthritis, assigning a disability evaluation of 10 percent.  
Timely appeals were noted with respect to the assigned disability 
evaluations. 

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected right knee from 10 
percent to 20 percent, effective November 8, 2005.  In addition, 
the Veteran underwent a total right knee arthroplasty on May 10, 
2006, and was awarded a 100 percent disability evaluation until 
July 1, 2007, at which point status post right knee arthroplasty 
was assigned a disability evaluation of 30 percent.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or regulations, and it follows that such a claim remains 
in controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue remains in appellate status. 

In November 2008, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).
FINDINGS OF FACT

1.  From June 23, 2003, to November 8, 2005, arthritis of the 
right knee was manifested by extension limited to 5 degrees and 
flexion limited to 110 degrees, with additional limitation upon 
repetitive motion.  

2.  From November 8, 2005, to May 10, 2006, arthritis of the 
right knee was manifested by extension limited to 15 degrees and 
flexion limited to 115 degrees, with painful motion.

3.  Since July 1, 2007, status post total right knee arthroplasty 
has been manifested by mild pain and crepitus.  There is no 
objective evidence of chronic residuals resulting in severe 
painful motion or weakness in the right knee, or symptoms 
approximating these criteria.

4.  Residuals of torn cruciate ligaments in the right knee are 
manifested by no more than slight subluxation.


CONCLUSIONS OF LAW

1.  From June 23, 2003, to November 8, 2005, the criteria for an 
initial disability evaluation in excess of 10 percent for right 
knee arthritis were not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2009).

2.  From November 8, 2005 to May 10, 2006, the criteria for an 
initial disability evaluation in excess of 20 percent for right 
knee arthritis were not met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2009).

3.  Since July 1, 2007, the criteria for a disability evaluation 
in excess of 30 percent for status post total knee arthroplasty, 
previously claimed as right knee arthritis, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261 (2009).

4.  The criteria for a disability evaluation in excess of 20 
percent for residuals of torn cruciate ligaments in the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003-5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
increased ratings; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the September 2003 correspondence in light of the 
Federal Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a) compliant notice as to his 
increased rating claims.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).   In other words, where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Diagnostic Code (DC) 5010 directs that arthritis due to trauma be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative arthritis 
that has been established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joints involved.  It further states that 
when the limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm traumatic osteoarthritis of the 
right knee.  Thus, DCs 5010 and 5003 are applicable and direct 
the Board's attention to DCs 5260 and 5261 for limitation of 
motion referable to the knee.

Under DC 5260, when limitation of flexion of the leg is limited 
to 60 degrees, the rating is noncompensable.  Flexion limited to 
45 degrees warrants a 10 percent rating.  Flexion limited to 30 
degrees warrants a 20 percent rating.  The maximum rating under 
this DC (30 percent) is for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated under DC 5261.  A 
noncompensable rating is warranted when extension is limited to 5 
degrees; a 10 percent rating when limited to 10 degrees; a 20 
percent rating when limited to 15 degrees; a 30 percent rating 
when limited to 20 degrees; a 40 percent rating when limited to 
30 degrees; and a 50 percent rating when limited to 45 degrees.  
38 C.F.R. § 4.71a , DC 5261.

Service connected residuals of torn cruciate ligaments have been 
rated as analogous to other impairment of the knee and rated 
based on recurrent subluxation or lateral instability.  Slight 
impairment warrants a 10 percent rating.  Moderate impairment 
warrants a 20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, specifically 
due to pain and weakness on motion, also is to be considered when 
ascertaining the severity of musculoskeletal disabilities.  38 
C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

Right Knee Arthritis from June 23, 2003, to November 8, 2005

Service connection for right knee arthritis was granted by rating 
decision dated April 2004, and a 10 percent disability evaluation 
was assigned, effective June 23, 2003, for arthritis with 
noncompensable limitation of motion.  

On VA examination in January 2004, extension of the knee joint 
was limited to 5 degrees, and flexion was limited to 110 degrees.  
There was positive lateral collateral laxity as well as anterior 
drawer laxity.  Effusion, crepitus, and pain upon palpation were 
also noted.  "Severe tricompartmental osteoarthritis, right 
knee" was noted on X-ray.  There was additional limitation of 
flexion to 90 degrees upon repetitive motion.  

During an April 2004 VA rheumatology evaluation, no crepitus, 
instability or laxity was noted; however, the Veteran did report 
constant pain in the knee joint which improved with activity.  He 
denied joint swelling but had a "popping sensation in the knees 
with movement."  There were similar findings during a July 2004 
rheumatology evaluation.  

In December 2004, the Veteran continued to report pain which 
improved with activity.  Crepitus, laxity and instability were 
not shown on examination.   In January 2005, however, crepitus 
and pain were noted bilaterally, with the right knee worse than 
the left.  

On VA examination in March 2005, the Veteran reported constant 
pain rated 7 out of 10, flaring to 10 out of 10 with walking 100 
yards or more, although the examiner reported that the Veteran 
did not appear to be in that level of pain after walking 40 yards 
to the examination room.  No stiffness, heat, locking, 
dislocation or redness was noted on examination.  The Veteran 
reported instability and giving way of the joint.  The Veteran's 
knee pain did not prevent him from engaging in employment, as he 
had retired over 20 years prior.  Mild subluxation of the right 
knee was noted upon weightbearing.   The Veteran was able to 
fully extend his knee, and flexion was limited only to 120 
degrees.  Crepitus was attributed to his mild subluxation.  

During a June 2005 clinical evaluation, the Veteran complained of 
the knee giving out.  In September 2005, the Veteran continued to 
report pain which improved with activity.  He was active at home 
and worked on his tractor.  No crepitus, instability or laxity 
was noted upon examination; however, crepitus and pain were noted 
during an October 2005 clinical evaluation.  

Between June 23, 2003, and November 8, 2005, the medical evidence 
shows that the Veteran's flexion is limited at most to 110 
degrees.  In order to show entitlement to a compensable rating 
for limitation of flexion, flexion must be limited to 45 degrees 
or less.  38 C.F.R. § 4.71a, DC 5260.  Accordingly, the Board 
finds that entitlement to an increased rating on the basis of 
limitation of flexion has not been shown.

Between June 23, 2003, and November 8, 2005, the Veteran's 
extension was limited at most to 5 degrees.  In order to show 
entitlement to a compensable rating for limitation of extension, 
extension would have to be limited to 10 degrees or more.  Thus, 
entitlement to an increased rating on the basis of limitation of 
extension has not been shown.  38 C.F.R. § 4.71a, DC 5261. 

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 
4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  On VA examination in January 2004, 
additional limitation to 90 degrees was noted upon repetitive 
motion, and the Veteran has repeatedly stated that he cannot 
engage in prolonged standing or walking.  While acknowledging 
such pain and functional loss, such symptomatology has been 
considered in assigning the 10 percent disability rating.  
Additionally, flexion limited to 90 degrees is still a 
noncompensable limitation of motion under DC 5260.  Thus, for the 
period from June 23, 2003, to November 8, 2005, the Board finds 
that the 10 percent disability rating adequately compensates him 
for any pain and functional loss as a result of his service 
connected right knee arthritis.  

Right Knee Arthritis from November 8, 2005, to May 10, 2006

During a November 8, 2005 orthopedic consult, the Veteran 
reported giving way of the right knee joint.  Range of motion 
testing showed extension limited to 15 degrees and flexion 
limited to 115 degrees.  There was no effusion.  

In February 2006, crepitus and pain were noted on clinical 
evaluation.  In March 2006, the Veteran advised that he was 
confined to a wheelchair as a result of his right knee pain.  An 
orthopedic physical conducted in April 2006 showed extension 
limited to 15 degrees, flexion limited to 120 degrees, and 
crepitus.  

In order to show entitlement to a compensable rating for 
limitation of flexion for the period from November 8, 2005, to 
May 10, 2006, flexion must be limited to 45 degrees or less.  
38 C.F.R. § 4.71a, DC 5260.  Accordingly, the Board finds that 
entitlement to an increased rating on the basis of limitation of 
flexion has not been shown.  38 C.F.R. § 4.71a, DC 5260.

The Veteran's extension was limited to 15 degrees in November 
2005 and April 2006, which warrants a rating of 20 percent.  By 
rating decision dated April 2010, the disability evaluation for 
right knee arthritis was increased to 20 percent, effective 
November 8, 2005.  In order to show entitlement to a rating in 
excess of 20 percent for limitation of extension, extension would 
have to be limited to 30 degrees or more.  Thus, entitlement to a 
rating  in excess of 20 percent on the basis of limitation of 
extension has not been shown.  38 C.F.R. § 4.71a, DC 5261. 

Higher alternative ratings are offered under DC 5256 for 
ankylosis of the knee joint; DC 5258 for dislocated semilunar 
cartilage; and DC 5262 for impairment of tibia and fibula; 
however, there is no indication that the Veteran suffers from any 
of these disorders.  Subluxation of the knee joint is rated 
separately as a residual of torn cruciate ligaments under DC 
5257.  

The Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Veteran retired from 
full-time employment over 20 years ago, and there is no 
indication that his service-connected knee disability was the 
primary cause of his inability to work.  The evidence of record 
also does not demonstrate that the Veteran's service-connected 
right knee disorder presents an exceptional or unusual disability 
picture with related factors such as frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board concludes 
that a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See Floyd 
v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign 
evaluations greater than 10 percent for right knee arthritis from 
June 23, 2003, to November 8, 2005, and 20 percent from November 
8, 2005, to May 10, 2006.  

Increased Rating for Status Post Total Knee Arthroscopy

The Veteran underwent a total right knee arthroscopy on May 10, 
2006.  Under Diagnostic Code 5055 for total knee replacement, a 
100 percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity. For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.

A 100 percent evaluation was assigned from May 10, 2006, to July 
1, 2007, for status post total knee arthroscopy.  On July 1, 
2007, the disability evaluation was reduced to 30 percent 
disabling, the minimum rating for a prosthetic replacement of the 
knee joint.  The Board shall therefore consider whether the 
Veteran is entitled to a rating in excess of 30 percent 
subsequent to July 1, 2007.  

Since his total knee arthroplasty, the Veteran has continuously 
reported giving way and painful motion of the joint.  In December 
2006, a physical examination noted that the knee joint felt 
stable and that range of motion was "great"; however, there was 
weakness in the quadriceps.   It was recommended that the Veteran 
strengthen his quadriceps and Achilles tendons to assist with the 
feeling of giving way.  

The Veteran again reported a feeling of giving way, with a 
history of falling, during an October 2007 evaluation.  On 
physical examination, no significant laxity was noted; however, 
"small effusion" was observed.  Extension was to 0 degrees and 
flexion was to 120 degrees.  There was no patellar tenderness, 
but there was "mild quad tendon area discomfort."   Physical 
therapy was ordered in an effort to alleviate the Veteran's pain 
and instability.

In April 2008, the Veteran stated that he had participated in 
physical therapy for a "few weeks" but stopped.  He continued 
to report that the knee "gives out on him when walking."  He 
was using a folded walker in one hand to ambulate.  He was active 
at home and worked on his tractor.  He denied joint swelling or 
erythema.  The knee was warm to the touch with "bony 
enlargement" and crepitus, worse on the left than the right.  

An October 2008 clinical evaluation noted pain in the right knee.  
Instability was reported in the left knee, not the right.  There 
was no effusion in the right knee, "good stability in 
extension," and a negative anterior drawer sign.  

On clinical examination dated August 17, 2009, range of motion 
was 0-120, with "mild atrophy" in the quadriceps.  There was no 
tenderness to palpation and the joint was "stable to 
varus/valgus."  Mild crepitus was felt with range of motion 
testing.  Straight leg raising was negative.

On VA examination in August 2009, the Veteran reported that the 
knee would occasionally give out on him, causing him to fall.  On 
physical examination, range of motion testing showed no crepitus, 
clicks, snaps, grinding, or instability.  Range of motion was 0-
110 degrees.  There was no evidence of additional limitation of 
motion upon repetition.  The examiner appropriately commented on 
the current level of severity of the Veteran's knee disability 
and commented on recurrent subluxation, lateral instability, 
ankylosis of the joint, dislocation of the semilunar cartilage 
and/or nonunion or malunion of the tibia and fibula, as requested 
by the Board in its November 2008 remand.  The Board is satisfied 
there was substantial compliance with its remand orders.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

After review of the evidence of record, the Board finds that a 
rating in excess of 30 percent for status post right knee 
arthroplasty since July 1, 2007, is not warranted.  Although  the 
Veteran has reported pain and giving way associated with his 
right knee, clinical notes have indicated that any instability is 
more likely due to weakness of the quadriceps muscles.  All 
physical examinations of the Veteran's right knee joint since his 
total right knee arthroplasty have shown that the joint is 
stable.  Although the Veteran has continued to report pain in the 
knee joint since his total right knee arthroplasty, range of 
motion testing shows only a slight limitation of flexion, with no 
objective evidence of pain upon motion, and no evidence of 
additional limitation of motion upon repetition.   The Veteran 
has stated that he is able to engage in activities of daily 
living and leisure pursuits, such as working on his tractor.  On 
VA examination in August 2009, the examiner noted the absence of 
any right knee weakness, giving way, deformities, stiffness, 
effusion or  inflammation.  There is also no evidence of right 
knee ankylosis, limitation of extension, or any malfunction of 
the tibia and fibula.  Essentially, following the Veteran's total 
right knee  replacement, there is no evidence of chronic severe 
painful motion or weakness or any of the analogous disorders 
provided in the Diagnostic Code, as to warrant a 60 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thus, a 
rating in excess of 30 percent is denied for status post right 
knee arthroplasty, since July 1, 2007.

Entitlement to an Increased Rating for Residuals of Torn Cruciate 
Ligament, Right Knee 

Service connection for residuals of torn cruciate ligaments in 
the right knee was granted by rating decision dated in July 1946, 
and a 20 percent rating was assigned under what is now DC 5257, 
other impairment of the knee.  Under this DC, slight impairment 
due to recurrent subluxation or lateral instability warrants a 10 
percent rating.  Moderate impairment warrants a 20 percent 
rating.  The maximum rating is for severe impairment, which 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

Upon review of the record, there is no evidence of recurrent 
subluxation or lateral instability of the joint that is so severe 
as to warrant a rating in excess of 20 percent for residuals of a 
torn cruciate ligament.  A VA examination dated January 2004 
found mild lateral collateral laxity and mild anterior drawer 
laxity, and a "mild subluxation" upon weightbearing was noted 
on VA examination in March 2005.  However, the March 2005 
examiner also found that all of the Veteran's collateral and 
cruciate ligaments were stable.  He pointed out that the right 
anterior drawer sign, used to test the stability of the right 
anterior cruciate ligament, was normal, whereas it had been 
abnormal on his earlier examinations from 1946, suggesting that 
the ligament damaged had "stabilized over the years."  

Since the Veteran's total right knee arthroplasty in May 2006, 
the Veteran has reported giving way of the knee joint with 
falling; however, clinical notes appear to attribute his 
instability to weak quadriceps muscles.  No joint instability was 
noted on any clinical rheumatology evaluation subsequent to his 
total right knee arthroplasty.  A clinical note dated in December 
2006 stated that the right knee "feels stable."  In October 
2007, no significant laxity was observed on physical examination.  
Good stability in extension was observed in October 2008, and no 
instability or subluxation was found on VA examination in August 
2009. Accordingly, the Board finds that entitlement to a rating 
in excess of 20 percent for residuals of torn cruciate ligaments 
in the right knee is not demonstrated by the evidence of record.

Higher alternative ratings are offered under DC 5256 for 
ankylosis of the knee joint; DCs 5260 and 5261 for limitation of 
flexion and extension; and DC 5262 for impairment of tibia and 
fibula; however, there is no indication that the knee joint is 
ankylosed or that there is impairment of the tibia and fibula, 
and the Veteran has been separately compensated for limitation of 
flexion and extension.  It is not clear to the Board why the 
separate 20 percent rating for residuals of the torn cruciate 
ligament of the right knee has been continued after the total 
knee arthroplasty, since Diagnostic Code 5055 seems to encompass 
all knee symptomatology, but the current evaluation will not be 
disturbed.   

The Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).   The Veteran retired from 
full-time employment in 1981, and there is no indication that his 
service-connected torn cruciate ligaments were the primary cause 
of his inability to work.  The evidence of record also does not 
demonstrate that the Veteran's service-connected torn cruciate 
ligaments presents an exceptional or unusual disability picture 
with related factors such as frequent periods of hospitalization 
as to render impractical the application of regular schedular 
standards.  Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign an 
evaluations greater than 20 percent for torn cruciate ligaments.




(CONTINUED ON NEXT PAGE)

 




ORDER

Entitlement to an initial disability evaluation in excess of 10 
percent for arthritis of the right knee from June 23, 2003, to 
November 8, 2005, is denied.

Entitlement to an initial disability evaluation in excess of 20 
percent for arthritis of the right knee from November 8, 2005, to 
May 10, 2006, is denied.

Entitlement to a disability evaluation in excess of 30 percent 
for status post total knee arthroplasty (previously evaluated as 
arthritis of the right knee) since July 1, 2007, is denied.

Entitlement to a disability evaluation in excess of 20 percent 
for residuals of a torn cruciate ligament, right knee, is denied.






______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


